CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”), dated as of the 24th day of
January, 2011 by RxAir Industries, LLC, with an address of 12225 Greenville Ave,
Ste 700, Dallas, Texas, 75243 (the “Company”) and Bridgepoint Partners, LLC, a
Limited Liability Corporation, with an address at 6119 Greenville Ave, Ste 219,
Dallas, TX 75206 (the “Consultant”; the Company and Consultant are hereinafter
jointly referred to as, the “Parties”).
 
WITNESSETH:
 
WHEREAS, the Company is a manufacturer of air purification systems;
 
WHEREAS, the Company and the Consultant desire to enter into an agreement, for
the Consultant to provide advisory and consulting services to RxAir on an “as
needed” basis pursuant to the terms and conditions of this Agreement, which
shall be guaranteed by UV Flu Technologies, Inc., a Nevada Corporation, having
an address of 411 Main St., Bldg 5, Yarmouthport, MA, 02675 , as more fully
described in Article “10” of this Agreement.

 
NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the mutual covenants and
agreements of the parties hereinafter set forth, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which is hereby
acknowledged,

 
1

--------------------------------------------------------------------------------

 

IT IS AGREED:


1.           Recitals.  The parties hereto adopt as part of this Agreement each
of the recitals which is set forth in the WHEREAS clauses, and agree that such
recitals shall be binding upon the Parties hereto by way of contract and not
merely by way of recital or inducement.  Such WHEREAS clauses are hereby
confirmed and ratified as being true and accurate by each Party to this
Agreement.


2.           Engagement.  Pursuant to the terms and conditions which are
hereinafter set forth, the Company hereby retains the Consultant as an advisor
and consultant to the Company and its affiliated entities.


3.           Services.  The Consultant shall be available to devote such time,
attention and energies to the business of the Company as requested by the
Company and determined based upon mutual agreement, up to a maximum of eight (8)
hours per week, which shall include all time expended by the Consultant on
behalf of the Company, regardless of whether such time is expended at the
Company’s premises or elsewhere.

 
4.           Term.
 
A.   The term of this Agreement (the “Term”) shall commence as of the 19th day
of January, 2011 (the “Commencement Date”) and shall continue for twelve (12)
months until July 19th, 2012, unless or until terminated as set forth in
Paragraph “B” of this Article “4” of this Agreement.

 
2

--------------------------------------------------------------------------------

 

B.   The Term and the Consultant’s provision of services shall automatically
terminate upon the date of death of the Consultant and the Company shall have
the right to terminate the Consultant’s provision of services for Cause (as
defined in Article “7” of this Agreement).


5.           Compensation.
 
A.  The Company agrees to pay, and the Consultant agrees to accept, compensation
(the “Compensation) as outlined in Table 5.1 below, which is, payable to the
Consultant within three (3) business days from the date the payment is due, the
(“Payment Date”).  If the Company does not pay to the Consultant the
Compensation within three (3) business days from the Payment Date, then the
Consultant is entitled to a late fee equal to ten (10%) of the Compensation due
(the “Late Fee”) and thereafter will accrue interest at eighteen (18%) percent
per annum All computations of interest shall be made on the basis of a 360-day
year for actual days elapsed.
 
B.  The Consultant has the right, in its sole and absolute discretion, to
provide written demand via email (“Written Demand”), at jjlennon@comcast.net.com
or other email address as provided by the Company, four (4) business days after
any Payment Date, whereas Compensation or Late Fee are due, payment via Common
Shares of UV at a conversion price equal to 50% of the average Closing Bid Price
of the five (5) Trading Days prior to the Written Demand (the “Consulting
Shares”).  UV agrees to register all of the Consulting Shares via Form S-8 with
the Securities and Exchange Commission within five (5) business days from
receipt of Written Demand.  The Company shall pay Consultant as a 1099
contractor, and shall not deduct from Consultant’s compensation any federal,
state or local taxes.

 
3

--------------------------------------------------------------------------------

 
 

C.  (“Closing Bid Price”) means the closing bid price of the Company’s Common
Stock on the “OTCBB” trading market or on the principal securities exchange or
other securities market on which the Common Stock is then being traded, as
reported by, or based upon data reported by, the National Quotation Bureau, Inc.
or Bloomberg L.P. or an equivalent reliable reporting service (“Bloomberg”), or,
if no closing bid price is reported for such security, then the last closing
trade price of such security as reported by Bloomberg.


Table 5.1
 
Payment Date
 
Compensation
 
Payment Date
 
Compensation
 
February 1st, 2011
  $ 10,000  
August 1st, 2011
  $ 3,000  
March 1st, 2011
  $ 3,000  
September 1st, 2011
  $ 3,000  
April 1st, 2011
  $ 3,000  
October 1st, 2011
  $ 3,000  
May 1st, 2011
  $ 3,000  
November 1st, 2011
  $ 3,000  
June 1st, 2011
  $ 3,000  
December 1st, 2011
  $ 3,000  
July 1st, 2011
  $ 3,000  
January 1st, 2012
  $ 3,000            
February 1st, 2012
  $ 3,000  


6.           Benefits.  DELETED.  NOT APPLICABLE.


 
4

--------------------------------------------------------------------------------

 
 
7.           Cause.  For purposes of this Agreement, the term “Cause” shall be
limited to: (i) the Consultant’s conviction of a felony; or (ii) the
Consultant’s embezzlement of Company property.  The Company may terminate this
Agreement and the Consultant's provision of services to the Company for Cause
upon written notice to the Consultant pursuant to Paragraph “C” of Article “11”
of this Agreement, which notice shall state the cause for termination and the
date of termination which, at the Company’s election, may be effective
immediately.  Such termination of the Consultant’s provision of services to the
Company shall not constitute a breach of this Agreement by the Company, and the
Company’s sole obligation to the Consultant shall be to pay the Consultant the
amount of any compensation and provide any benefits then due to the Consultant
through the date of termination.  The issue of “Cause”, if contested by the
Consultant, is subject to arbitration in accordance with Paragraph “D” of
Article “11” of this Agreement, provided however, that the Consultant shall not
remain in the employ of the Company during the period such proceeding is
pending, and if a determination is made in the Consultant’s favor, the Company
shall reinstate this Agreement through the end of the Term set forth in Article
“4” of this Agreement and the Consultant shall be entitled to the amount of any
unpaid compensation and benefits due to the Consultant from the date of
termination through the date this Agreement is reinstated.


8.           Representations, Warrants and Covenants of the Consultant.  To
induce the Company to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, the Consultant represents, warrants
and covenants to the Company as follows:


A.   Consultant has the full right, power and legal capacity to enter into this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement is valid and binding upon the Consultant and enforceable against it in
accordance with its terms.

 
5

--------------------------------------------------------------------------------

 

B.   The performance of this Agreement by Consultant in accordance with its
terms shall not result in any breach of, or constitute a default under, or
result in the imposition of any lien or encumbrance upon any of his property or
cause an acceleration under any arrangement, agreement or other instrument to
which he is a party, whether jointly or severally, or by which any of his assets
are bound.


C.   Consultant has neither entered into, nor is subject to, any agreement,
including, but not limited, to any employment, non-compete, confidentiality or
work product agreement which would (i) prohibit the execution of this Agreement,
(ii) prohibit his provision of services to the Company, or (iii) affect any of
the provisions of, or his obligations pursuant to, this Agreement.


D.   The execution, delivery and performance of this Agreement in accordance
with its terms does not and will not require the consent, authorization or
approval of any governmental agency or authority.


E.    It shall not be a defense to a suit against him for damages for any
misrepresentation or breach of covenant or warranty by another party hereto that
such party knew or had reason to know that any covenant, representation or
warranty in this Agreement or furnished or to be furnished to such party
contained untrue statements.

 
6

--------------------------------------------------------------------------------

 

F.    No representation or warranty of Consultant which is contained in this
Agreement, or in a writing furnished or to be furnished pursuant to this
Agreement, contains or shall contain any untrue statement of a material fact, or
omits or shall omit to state any material fact which is required to make the
statements which are contained herein or therein, in light of the circumstances
under which they were made, not misleading.  There is no material fact relating
to his business affairs, condition (financial or otherwise) or prospects which
would materially adversely affect same or which would materially adversely
affect the Consultant’s performance of any duties or obligations under this
Agreement which has not been disclosed to the other parties hereto.
 
G.   The representations, warranties and covenants made herein shall survive
throughout the Term of this Agreement, it being agreed and understood that each
of such representations, warranties and covenants is of the essence of this
Agreement and the same shall be binding upon him and inure to the Company, its
successors and assigns.


9.           Representations, Warrants and Covenants of the Company.  To induce
the Consultant to enter into this Agreement and to consummate the transactions
contemplated by this Agreement, the Company represents, warrants and covenants
to the Consultant as follows:


A.   It is a corporation duly organized, validly existing and in good standing
pursuant to the laws of Nevada, with all of the requisite power and authority to
carry on its business as presently conducted in all jurisdictions where
presently conducted, to enter into this Agreement and to consummate the
transactions set forth in this Agreement.

 
7

--------------------------------------------------------------------------------

 

B.  It has the full authority, right, power and legal capacity to enter into
this Agreement and to consummate the transactions contemplated herein.  The
execution of this Agreement by it and its delivery to the Consultant, and the
consummation by it of the transactions which are contemplated herein have been
duly approved and authorized by all necessary action by its Board of Directors
and no further authorization shall be necessary on its part for the performance
and consummation by it of the transactions which are contemplated by this
Agreement.  This Agreement constitutes its legal, valid and binding obligation
and is enforceable as to it in accordance with the terms hereof, subject to the
enforcement of remedies by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and by generally applicable equitable principles, whether considered
in an action at law or in equity.


C.  The performance of this Agreement by it in accordance with its terms shall
not result in any breach of, or constitute a default under, or result in the
imposition of any lien or encumbrance upon any of its property or cause an
acceleration under any arrangement, agreement or other instrument to which it is
a party, whether jointly or severally, or by which any of its assets are bound.
 
D.  The execution, delivery and performance of this Agreement in accordance with
its terms does not and will not require the consent, authorization or approval
of any governmental agency or authority.


E.   It has neither entered into, nor is subject to, any agreement which would
(i) prohibit the execution of this Agreement, (ii) prohibit its receipt of
services from the Consultant, or (iii) affect any of the provisions of, or its
obligations pursuant to, this Agreement.

 
8

--------------------------------------------------------------------------------

 

F.     No representation or warranty by it which is contained in this Agreement,
or in a writing furnished or to be furnished pursuant to this Agreement,
contains or shall contain any untrue statement of a material fact, or omits or
shall omit to state any material fact which is required to make the statements
which are contained herein or therein, in light of the circumstances under which
they were made, not misleading.  There is no material fact relating to its
business, affairs, operations, conditions (financial or otherwise) or prospects
which would materially adversely affect same or which would materially adversely
affect the Company’s performance of any duties or obligations under this
Agreement which has not been disclosed to the other parties hereto.


G.     It shall not be a defense to a suit against it for damages for any
misrepresentation or breach of covenant or warranty by another party hereto that
such party knew or had reason to know that any covenant, representation or
warranty in this Agreement or furnished or to be furnished to such party
contained untrue statements.


H.    The representations, warranties and covenants made herein shall survive
throughout the Term of this Agreement, it being agreed and understood that each
of such representations, warranties and covenants is of the essence of this
Agreement and the same shall be binding upon it and inure to the Consultant, his
successors and assigns.


10.          Guarantee.   This Agreement is guaranteed by UV and pursuant to the
terms of a Guarantee in the form annexed hereto and made a part hereof as
Exhibit “A”, which shall be executed by UV simultaneously with the execution of
this Agreement.

 
9

--------------------------------------------------------------------------------

 

11.          Miscellaneous.


A.      Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
B.      Enforceability.  If any provision which is contained in this Agreement
should, for any reason, be held to be invalid or unenforceable in any respect
under the laws of any jurisdiction, such invalidity or unenforceability shall
not affect any other provision of this Agreement.  Instead, this Agreement shall
be construed as if such invalid or unenforceable provisions had not been
contained herein


C.      Notices.  Any notice or other communication required or permitted
hereunder must be in writing and sent by either (i) mail by (a) certified mail,
postage prepaid, return receipt requested and (b) first class mail, (ii)
overnight delivery with confirmation of delivery or (iii) facsimile transmission
with an original mailed by first class mail, postage prepaid, addressed as
follows:


To the Company:                                            RxAir Industries,
LLC.
12225 Greenville Avenue, Suite 700,
Dallas, Texas, 75243
Attn.: Jack J. Lennon
Facsimile No.: (972) 233-0533


Copy to:                                                          Greenberg
Traurig, LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Attn: Mark Lee
Tel 916.442.1111


To Consultant:                                                Bridgepoint
Partners, LLC
6119 Greenville Ave, Ste 219
Dallas, Texas 75206
Attn: Bryan A. Scott
Facsimile No.: (972) 829-3212

 
10

--------------------------------------------------------------------------------

 

Copy to:                                                           Mintz &
Fraade, P.C.
488 Madison Avenue
New York, New York 10022
Attn.: Frederick M. Mintz, Esq.
Facsimile No.: (212) 486-0701



or in each case to such other address and facsimile number as shall have last
been furnished by like notice.  If all of the methods of notice set forth in
this Paragraph “C” of this Article “11” of this Agreement are impossible for any
reason, notice shall be in writing and personally delivered to the aforesaid
addresses.  Each notice or communication shall be deemed to have been given as
of the date so mailed or delivered as the case may be; provided, however, that
any notice sent by facsimile  shall be deemed to have been given as of the date
so sent if a copy thereof is also mailed by first class mail on the date sent by
facsimile, if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice is given; provided further, however, that any notice
sent by overnight delivery shall be deemed to have been given as of the date of
delivery.

 
11

--------------------------------------------------------------------------------

 

(D)  Governing Law; Disputes.   The Parties agree that this Agreement shall in
all respects be construed, governed, applied and enforced in accordance with the
laws of the State of New York and be deemed to be an agreement entered into in
the State of New York and made pursuant to the laws of the State of New York,
without giving effect to the principles of conflicts of law.  The Parties agree
that they shall be deemed to have agreed to binding arbitration with respect to
the entire subject matter of any and all disputes relating to or arising under
this Agreement including, but not limited to, the specific matters or disputes
as to which arbitration has been expressly provided for by other provisions of
this Agreement and that any such arbitration shall be commenced exclusively in
New York, New York.  Any such arbitration shall be by a panel of three
arbitrators and (x) pursuant to the commercial rules then existing of the
American Arbitration Association in the State of New York, County of New York,
if commenced by the Company, and (y) pursuant to the commercial rules then
existing of the American Arbitration Association in the State of Texas, if
commenced by the Consultant.  In all arbitrations, judgment upon the arbitration
award may be entered in any court having jurisdiction.  The Parties specifically
and exclusively designate the courts in the City of New York, State of New
York.  If the arbitration was commenced by the Company, the Parties hereby
consent to and submit to the exclusive jurisdiction of the courts of the State
of New York in any action or proceeding and submit to personal jurisdiction over
each of them by such courts with respect to the confirmation and entry of
judgment of any arbitration award.  If the arbitration was commenced by the
Consultant, the Parties hereby consent to and submit to the exclusive
jurisdiction of the courts of the State of Texas in any action or proceeding and
submit to personal jurisdiction over each of them by such courts with respect to
the confirmation and entry of judgment of any arbitration award.  The Parties
hereby waive personal service of any and all process and specifically consent
that in any such action or proceeding brought in the courts of the State of New
York with respect to an arbitration commenced by the Company, or the State of
Texas with respect to an arbitration commenced by the Consultant, any service of
process may be effectuated upon any of them by certified mail, return receipt
requested, in accordance with Paragraph “(C)” of this Article “11” of this
Agreement.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.

 
12

--------------------------------------------------------------------------------

 

The Parties agree, further, that the prevailing party in any such arbitration as
determined by the arbitrators shall be entitled to such costs and attorney's
fees, if any, in connection with such arbitration as may be awarded by the
arbitrators.  In connection with the arbitrators’ determination for the purpose
of which party, if any, is the prevailing party, they shall take into account
all of the factors and circumstances including, without limitation, the relief
sought, and by whom, and the relief, if any, awarded, and to whom.  In addition,
and notwithstanding the foregoing sentence, a party shall not be deemed to be
the prevailing party in a claim seeking monetary damages, unless the amount of
the arbitration award exceeds the amount offered in a legally binding writing by
the other party by fifteen percent (15%) or more.  For example, if the party
initiating arbitration (“A”) seeks an award of $100,000 plus costs and expenses,
the other party (“B”) has offered A $50,000 in a legally binding written offer
prior to the commencement of the arbitration proceeding, and the arbitration
panel awards any amount less than $57,500 to A, the panel should determine that
B has “prevailed”.


The arbitration panel shall have no power to award non-monetary or equitable
relief of any sort.  It shall also have no power to award (i) damages
inconsistent with any applicable agreement between the parties or (ii) punitive
damages or any other damages not measured by the prevailing party’s actual
damages; and the parties expressly waive their right to obtain such damages in
arbitration or in any other forum.  In no event, even if any other portion of
these provisions is held invalid or unenforceable, shall the arbitration panel
have power to make an award or impose a remedy which could not be made or
imposed by a court deciding the matter in the same jurisdiction.

 
13

--------------------------------------------------------------------------------

 

Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitration panel upon a showing of
substantial need by the party seeking discovery.


All aspects of the arbitration shall be treated as confidential.  The Parties
and the arbitration panel may disclose the existence, content or results of the
arbitration only as provided in the rules of the American Arbitration
Association in New York, New York.


(E)     Expenses.  Each party to this Agreement shall bear and pay its own costs
and expenses incurred in connection with the execution and delivery of this
Agreement and the transactions set forth in this Agreement.


(F)     Entire Agreement.  This Agreement and all documents and instruments
referred to herein (i) constitute the entire agreement and supersede all prior
and contemporaneous agreements and understandings, excluding any agreements
which are referred to herein and made a part hereof, both written and oral,
among the parties with respect to the subject matter hereof and thereof, and
(ii) are not intended to confer upon any person other than the parties hereto
any rights or remedies hereunder.  Each party to this Agreement agrees that,
except for the representations and warranties contained in this Agreement,
neither party makes any other representations or warranties, and each hereby
disclaims any other representations and warranties made by itself or any of its
officers, directors, employees, agents, financial and legal advisors or other
representatives, with respect to the execution and delivery of this Agreement or
the transactions contemplated hereby, notwithstanding the delivery or disclosure
of any documentation or other information with respect to any one or more of the
foregoing.

 
14

--------------------------------------------------------------------------------

 

(G)     Confidentiality.  The Parties agree that the terms of this Agreement are
confidential and they shall not make public disclosure of the terms of this
Agreement, except: (i) as may be required by law, (ii) in connection with
litigation or other legal proceeding against a party, (iii) by judicial or other
compulsory process, (iv) by any regulatory agency, or (v) as may be required in
connection with the Company’s parent company, UV Flu Technologies, Inc. (“UV”)
obligations under federal securities laws and pursuant to Exchange or listing
requirements, including, but not limited to, UV’s disclosure obligations as a
listed company on OTC Markets.  If either party intends to make a disclosure of
the terms of this Agreement as required by law, by judicial or other compulsory
process, by any regulatory agency, or as may be required in connection with UV’s
obligations under federal securities laws, such party shall notify the other
party, if feasible, in advance of any such disclosure.    The Parties agree that
the terms of this Paragraph “G” of this Article “11” of this Agreement regarding
confidentiality are not material to this Agreement and any breach of this
paragraph shall not be considered a material breach of this Agreement.  In the
event of such a breach of this Paragraph “G” of this Article “11” of this
Agreement, the non-breaching party shall only be entitled to injunctive relief
and/or monetary damages for actual harms caused by the breach.


H.           No Assignment. Consultant hereby agrees that Consultant’s rights
under this Agreement shall not be transferred or assigned to anyone without the
prior written consent of the Company.

 
15

--------------------------------------------------------------------------------

 

I.           Further Assurances.  The Parties agree to execute any and all such
other further instruments and documents, and to take any and all such further
actions which are reasonably required to effectuate this Agreement and the
intents and purposes hereof.


J.           Non-Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants or conditions, (ii) the acceptance of performance
of anything required by this Agreement to be performed with knowledge of the
breach or failure of a covenant, condition or provision hereof shall not be
deemed a waiver of such breach or failure and (iii) no waiver by any party of
one breach by another party shall be construed as a waiver of any other or
subsequent breach.


K.          Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


L.          Facsimile Signatures.  Any signature which is delivered via
facsimile shall be deemed to be an original and have the same force and effect
as if such facsimile signature were the original thereof.

 
16

--------------------------------------------------------------------------------

 

M.         Binding upon Execution and Delivery. No party to this Agreement shall
be bound hereby until fully executed counterparts to this Agreement have been
executed by, and delivered to, each party, or their respective attorneys, by all
other parties or their respective attorneys.


N.         Construction.  Each of the parties hereto hereby further acknowledges
and agrees that (i) each has been advised by counsel during the course of
negotiations and (ii) each counsel has had significant input in the development
of this Agreement and (iii) this Agreement shall not, therefore, be construed
more strictly against any party responsible for its drafting regardless of any
presumption or rule requiring construction against the party whose attorney
drafted this Agreement.


O.         Modifications.  This Agreement may not be changed, modified,
extended, terminated or discharged orally, except by a written agreement
specifically referring to this Agreement which is signed by all of the parties
to this Agreement.


IN WITNESS WHEREOF, the parties to this Agreement have set their hands and seals
or caused these presents to be signed of the day and year first above written.
 
Bridgepoint Partners, LLC
   
By:
/s/ Bryan A. Scott
Bryan A. Scott, President
   
RxAir Industries, LLC
   
By:
/s/ John J. Lennon
John J. Lennon, President


 
17

--------------------------------------------------------------------------------

 

Exhibit A

 
18

--------------------------------------------------------------------------------

 

GUARANTEE


RxAir Industries, LLC, with an address of 12225 Greenville Ave, Ste 700, Dallas,
Texas, 75243 (the “Company”) and Bridgepoint Partners, LLC, a Limited Liability
Corporation, with an address at 6119 Greenville Ave, Ste 219, Dallas, TX 75206
(the “Consultant”); have entered into a Consulting Agreement (the “Consulting
Agreement”) executed simultaneously with this Guarantee, a copy of which is
annexed hereto and made a part hereof as Exhibit “A”.


1.           Guaranty.         In order to induce the Consultant to enter into
the Consulting Agreement, UV Flu Technologies, Inc., a Nevada Corporation,
having an address of UV Flu Technologies, Inc 411 Main St., Bldg 5 Yarmouthport,
MA, 02675  (the “Guarantor”), hereby unconditionally guarantees to the
Consultant full and punctual performance of all of the obligations of the
Company set forth in the Consulting Agreement, unless such Consulting Agreement
is earlier terminated pursuant to the terms and conditions set forth therein. In
the event of the default by the Company in the performance of any of its
obligations under the Consulting Agreement, the Guarantor shall, immediately
upon demand, pay the amount due thereunder or otherwise perform such obligations
to the Consultant. This guarantee will not be affected by any bankruptcy or
insolvency of the Company and the Guarantor acknowledges and agrees that (a) it
may be sued directly under this guarantee at the same time a lawsuit is filed
against the Company, the Company’s liability needing to be first established
before the Guarantor is liable; and (b) the Consultant may allow the Company to
be in default, may extend time for payment or other performance by the Company,
or otherwise waive, extend or excuse performance by the Company without
releasing the Guarantor.

 
19

--------------------------------------------------------------------------------

 

2.           Termination.    This Guarantee shall terminate when all obligations
of the Company pursuant to the Consulting Agreement have been satisfied in full.


3.           Miscellaneous.
 
A.         Headings. The headings contained in this Guarantee are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Guarantee.
 
B.          Enforceability.  If any provision which is contained in this
Guarantee should, for any reason, be held to be invalid or unenforceable in any
respect under the laws of any jurisdiction, such invalidity or unenforceability
shall not affect any other provision of this Guarantee.  Instead, this Guarantee
shall be construed as if such invalid or unenforceable provisions had not been
contained herein


C.          Notices.  Any notice or other communication required or permitted
hereunder must be in writing and sent by either (i) mail by (a) certified mail,
postage prepaid, return receipt requested and (b) first class mail, (ii)
overnight delivery with confirmation of delivery or (iii) facsimile transmission
with an original mailed by first class mail, postage prepaid, addressed as
follows:


To Guarantor:                                                 UV Flu
Technologies, Inc
411 Main St., Bldg 5
                                                                        Yarmouthport,
MA, 02675
Attn.: Mr. John J. Lennon
Facsimile No.:


Copy to:                                                          Mark Lee
                                                                        Greenberg
Traurig, LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Tel 916.442.1111

 
20

--------------------------------------------------------------------------------

 

To the Company:                                            RxAir Industries, LLC
12225 Greenville Avenue, Suite 700,
Dallas, Texas, 75243
Attn.: Jack J. Lennon
Facsimile No.: (972) 233-0533


Copy to:                                                          Mark Lee
              Greenberg Traurig, LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Tel 916.442.1111




To the Consultant:                                          Bridgepoint
Partners, LLC
6119 Greenville Ave, Ste 219
Dallas, Texas 75206
Attn: Bryan A. Scott
Facsimile No.: (972) 829-3212


Copy to:                                                          Mintz &
Fraade, P.C.
                                                      488 Madison Avenue, Suite
1100
                                                      New York, NY 10022
                                                      Attention: Alan Fraade
                                                      Phone: 212.486.2500
                                                      Fax: 212.486.0701


or in each case to such other address and facsimile number as shall have last
been furnished by like notice.  If all of the methods of notice set forth in
this Paragraph “C” of this Article “3” of this Guarantee are impossible for any
reason, notice shall be in writing and personally delivered to the aforesaid
addresses.  Each notice or communication shall be deemed to have been given as
of the date so mailed or delivered as the case may be; provided, however, that
any notice sent by facsimile shall be deemed to have been given as of the date
so sent if a copy thereof is also mailed by first class mail on the date sent by
facsimile.  If the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice is given; provided further, however, that any notice
sent by overnight delivery shall be deemed to have been given as of the date of
delivery.

 
21

--------------------------------------------------------------------------------

 

D.           Governing Law, Disputes.     The Parties agree that this Agreement
shall in all respects be construed, governed, applied and enforced in accordance
with the laws of the State of New York and be deemed to be an agreement entered
into in the State of New York and made pursuant to the laws of the State of New
York, without giving effect to the principles of conflicts of law.  The Parties
agree that they shall be deemed to have agreed to binding arbitration with
respect to the entire subject matter of any and all disputes relating to or
arising under this Agreement including, but not limited to, the specific matters
or disputes as to which arbitration has been expressly provided for by other
provisions of this Agreement and that any such arbitration shall be commenced
exclusively in New York, New York.  Any such arbitration shall be by a panel of
three arbitrators and (x) pursuant to the commercial rules then existing of the
American Arbitration Association in the State of New York, County of New York,
if commenced by the Guarantor or the Company and (y) pursuant to the commercial
rules then existing of the American Arbitration Association in the State of
Texas, if commenced by the Consultant.  In all arbitrations, judgment upon the
arbitration award may be entered in any court having jurisdiction.  The Parties
specifically and exclusively designate the courts in the City of New York, State
of New York as properly having jurisdiction for any proceeding to confirm and
enter judgment upon any such arbitration award.  If the arbitration was
commenced by the Guarantor or the Company, the Parties hereby consent to and
submit to the exclusive jurisdiction of the courts of the State of New York in
any action or proceeding and submit to personal jurisdiction over each of them
by such courts with respect to the confirmation and entry of judgment of any
arbitration award.  If the arbitration was commenced by the Consultant the
Parties hereby consent to and submit to the exclusive jurisdiction of the courts
of the State of Texas in any action or proceeding and submit to personal
jurisdiction over each of them by such courts with respect to the confirmation
and entry of judgment of any arbitration award.  The Parties hereby waive
personal service of any and all process and specifically consent that in any
such action or proceeding brought in the courts of the State of New York with
respect to an arbitration commenced by the Guarantor or the Company, or the
State of Texas with respect to an arbitration commenced by the Consultant, any
service of process may be effectuated upon any of them by certified mail, return
receipt requested, in accordance with Paragraph “(C)” of this Article “9” of
this Agreement.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.

 
22

--------------------------------------------------------------------------------

 

The Parties agree, further, that the prevailing party in any such arbitration as
determined by the arbitrators shall be entitled to such costs and attorney's
fees, if any, in connection with such arbitration as may be awarded by the
arbitrators.  In connection with the arbitrators’ determination for the purpose
of which party, if any, is the prevailing party, they shall take into account
all of the factors and circumstances including, without limitation, the relief
sought, and by whom, and the relief, if any, awarded, and to whom.  In addition,
and notwithstanding the foregoing sentence, a party shall not be deemed to be
the prevailing party in a claim seeking monetary damages, unless the amount of
the arbitration award exceeds the amount offered in a legally binding writing by
the other party by fifteen percent (15%) or more.  For example, if the party
initiating arbitration (“A”) seeks an award of $100,000 plus costs and expenses,
the other party (“B”) has offered A $50,000 in a legally binding written offer
prior to the commencement of the arbitration proceeding, and the arbitration
panel awards any amount less than $57,500 to A, the panel should determine that
B has “prevailed”.

 
23

--------------------------------------------------------------------------------

 

The arbitration panel shall have no power to award non-monetary or equitable
relief of any sort.  It shall also have no power to award (i) damages
inconsistent with any applicable agreement between the parties or (ii) punitive
damages or any other damages not measured by the prevailing party’s actual
damages; and the parties expressly waive their right to obtain such damages in
arbitration or in any other forum.  In no event, even if any other portion of
these provisions is held invalid or unenforceable, shall the arbitration panel
have power to make an award or impose a remedy which could not be made or
imposed by a court deciding the matter in the same jurisdiction.


Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitration panel upon a showing of
substantial need by the party seeking discovery.


All aspects of the arbitration shall be treated as confidential.  The Parties
and the arbitration panel may disclose the existence, content or results of the
arbitration only as provided in the rules of the American Arbitration
Association in New York, New York if an arbitration is commenced by the
Guarantor or the Company.  Before making any such disclosure, a party shall give
written notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interest.

 
24

--------------------------------------------------------------------------------

 

E.           Entire Agreement.  This Guarantee and all documents and instruments
referred to herein (i) constitute the entire agreement and supersede all prior
and contemporaneous agreements and understandings, excluding any agreements
which are referred to herein and made a part hereof, both written and oral,
among the parties with respect to the subject matter hereof and thereof, and
(ii) are not intended to confer upon any person other than the parties hereto
any rights or remedies hereunder.  Each party to this Agreement agrees that,
except for the representations and warranties contained in this Guarantee, no
party makes any other representations or warranties, and each hereby disclaims
any other representations and warranties made by itself or any of its officers,
directors, Consultants, agents, financial and legal advisors or other
representatives, with respect to the execution and delivery of this Guarantee or
the transactions contemplated hereby, notwithstanding the delivery or disclosure
of any documentation or other information with respect to any one or more of the
foregoing.
 
F.           Expenses.       Each party to this Guarantee shall bear and pay its
own costs and expenses incurred in connection with the execution and delivery of
this Guarantee and the transactions set forth in this Guarantee.


G.           Confidentiality.  The parties agree that the terms of this
Guarantee are confidential and they shall not make public disclosure of the
terms of this Guarantee, : (i) as may be required by law, (ii) in connection
with litigation or other legal proceeding against a party, (iii) by judicial or
other compulsory process, (iv) by any regulatory agency, or (v) as may be
required in connection with the Guarantor’s obligations under federal securities
laws and pursuant to Exchange or listing requirements, including, but not
limited to, the Guarantor’s disclosure obligations as a listed company on Pink
Sheets Electronic OTC Markets.  If either party or the Guarantor intends to make
a disclosure of the terms of this Guarantee as required by law, by judicial or
other compulsory process, by any regulatory agency, or as may be required in
connection with the Guarantor’s obligations under federal securities laws, such
party shall notify the other party, if feasible, in advance of any such
disclosure. The Parties agree that the terms of this Paragraph G regarding
confidentiality are not material to this Agreement and any breach of this
paragraph shall not be considered a material breach of this Agreement.  In the
event of such a breach of this Paragraph G, the non-breaching party shall only
be entitled to injunctive relief and/or monetary damages for actual harms caused
by the breach.

 
25

--------------------------------------------------------------------------------

 

H.           No Assignment. Consultant hereby agrees that Consultants’ rights
under this Guarantee shall not be transferred or assigned to anyone without the
prior written consent of the Guarantor, which consent may be withheld by
Guarantor for any or no reason. UV hereby agrees that UV’s obligations under
this Guarantee shall not be transferred or assigned to anyone without the prior
written consent of Consultant, which consent may be withheld by Consultant for
any or no reason.


I.           Further Assurances.  The Parties agree to execute any and all such
other further instruments and documents, and to take any and all such further
actions which are reasonably required to effectuate this Guarantee and the
intents and purposes hereof.

 
26

--------------------------------------------------------------------------------

 

J.           Non-Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Guarantee shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants or conditions of this Guarantee or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants or conditions, (ii) the acceptance of performance
of anything required by this Guarantee to be performed with knowledge of the
breach or failure of a covenant, condition or provision hereof shall not be
deemed a waiver of such breach or failure and (iii) no waiver by any party of
one breach by another party shall be construed as a waiver of any other or
subsequent breach.
K.          Counterparts. This Guarantee may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


L.          Facsimile Signatures.  Any signature which is delivered via
facsimile shall be deemed to be an original and have the same force and effect
as if such facsimile signature were the original thereof.


M.         Binding upon Execution and Delivery. No party to this Guarantee shall
be bound hereby until fully executed counterparts to this Guarantee have been
executed by, and delivered to, each party, or their respective attorneys, by all
other parties or their respective attorneys.


N.          Construction.  Each of the parties hereto hereby further
acknowledges and agrees that (i) each has been advised by counsel during the
course of negotiations and (ii) each counsel has had significant input in the
development of this Guarantee and (iii) this Guarantee shall not, therefore, be
construed more strictly against any party responsible for its drafting
regardless of any presumption or rule requiring construction against the party
whose attorney drafted this Guarantee.

 
27

--------------------------------------------------------------------------------

 

O.          Modifications.  This Guarantee may not be changed, modified,
extended, terminated or discharged orally, except by a written agreement
specifically referring to this Guarantee which is signed by all of the parties
to this Guarantee.


UV Flu Technologies, Inc.
   
By:
/s/ Jack J. Lennon
 
Jack J. Lennon, President


 
28

--------------------------------------------------------------------------------

 